Citation Nr: 0912954	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, claimed as difficulties with eating, walking, and 
talking; a nervous condition, and memory problems.  



REPRESENTATION

Appellant represented by:	Andrew M. Leblanc, Attorney



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty in the Merchant Marines 
from November 1944 to July 1945 and in the Marine Corps from 
October 1945 to January 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Responsibility for the Veteran's claim lies with the 
RO in St. Petersburg, Florida.  

In October 2005, the Board issued a decision denying the 
Veteran's service connection claim and he filed an appeal.  
In May 2007, pursuant to a Joint Motion for Remand, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded the appeal to the Board for further development.  
The Board issued another decision that denied the Veteran's 
claim in March 2008.  The Veteran again appealed the Board's 
decision.  Incorporating another Joint Motion for Remand, an 
Order of the Court in February 2009 vacated the Board's March 
2008 decision and again remanded the case to the Board for 
additional development, discussed below.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the April 2007 Joint Motion found 
that the two VA compensation examinations that had been 
afforded the Veteran in January 2005 were "incomplete."  
The Joint Motion noted that neither of the 

examinations indicated review or 
consideration of Appellant's medical 
history, in particular his service 
medical records which outlined his head 
injury and his treatment and evaluation 
during service.  [citations omitted]  
Moreover, there was no definitive 
opinion...  One examiner deferred to 
previous medical findings and the other 
examiner stated that only a 'resort to 
speculation' would provide a nexus 
between Appellant's current disability 
and service.  

Subsequently, the Board remanded the case in September 2007, 
in part, to schedule the Veteran for another examination.  
The remand directed that the examiner 

should describe the nature of the 
veteran's inservice head trauma, and in 
so doing, identify what information in 
the service medical records was relied 
upon to make that assessment.  The 
examiner should also identify the 
veteran's diagnoses.  With respect to 
each diagnosis, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the diagnosed 
condition is related to the head injury 
suffered during service with the Merchant 
Marine.  In discussing the veteran's 
diagnoses and their relationship to his 
head trauma during service, please 
include a discussion of the following 
difficulties (about which the veteran has 
specifically complained): (a) with 
eating, walking, and talking; (b) with a 
nervous condition; and (c) with memory 
problems.

In November 2007, a VA physician and a VA clinical 
psychologist examined the Veteran and submitted their 
reports.  The Board issued another decision in March 2008 
that again denied the Veteran's claim.  

The February 2009 Joint Motion stated that one examination, 
to which one of the 2005 examiners deferred, was a December 
2004 examination by a VA psychologist.  Noting, however, that 
one of the 2007 examiners merely repeated, verbatim, the 
conclusions set forth in the 2004 examination, the Joint 
Motion found that the Board had failed to obtain an adequate 
medical opinion as directed by the prior Joint Motion and 
Court Order.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance).  Accordingly, pursuant to the Joint Motion, the 
February 2009 Court Order again remanded the case to the 
Board to provide the Veteran "with an adequate medical 
examination in which the examiner specifically addresses and 
analyzes the evidence in the record of the incurrence of the 
Appellant's head injury in service and subsequent 
symptomatology."  

Therefore, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for examinations by a 
psychologist and a psychiatrist.  The claims 
file, in particular the service treatment 
records, and a copy of this remand must be 
provided to and must be reviewed by the examiners 
in conjunction with their examinations, and their 
reports should (A) indicate what documents and 
records were reviewed.  The examiners' reports 
should (B) set forth in detail all current 
symptoms, clinical findings, and diagnoses.  They 
must (C) specifically describe the nature of the 
Veteran's in-service head trauma, and in so 
doing, identify what information in the service 
treatment records was relied upon to make that 
assessment.  With respect to each current 
diagnosis, the examiners should (D) provide an 
opinion, with complete rationale, as to whether 
it is at least as likely as not (50 percent 
probability or greater) that the diagnosed 
condition is related to the head injury suffered 
during service with the Merchant Marine.  In 
discussing the Veteran's diagnoses and their 
relationship to his head trauma during service, 
the examiners should (E) include a discussion of 
the following difficulties (about which the 
veteran has specifically complained): (i) with 
eating, walking, and talking; (ii) with a nervous 
condition; and (iii) with memory problems.  The 
examiners may discuss prior opinions contained in 
the record, but they must base their current 
opinions on their own clinical findings and on 
their own independent review of the record.  

2.  The RO should review the examiners' reports 
to insure that they adequately provide all 
requested information.  Any examination report 
found to be inadequate should be returned to the 
examiner for correction.  

3.  Upon completion of the requested development, 
again consider the Veteran's claim.  If the claim 
is not granted to his satisfaction, furnish the 
Veteran and his attorney with a supplemental 
statement of the case (SSOC) and give them an 
opportunity to respond before returning the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



